EXHIBIT SUBSIDIARIES OF THE REGISTRANT Subsidiary Name Names Under Which Subsidiary Does Business State or Jurisdiction of Incorporation or Organization Pacific Ethanol California, Inc. Pacific Ethanol California California Kinergy Marketing, LLC Kinergy Marketing/Kinergy Oregon Pacific Ag. Products, LLC Pacific Ag Products/PAP California Pacific Ethanol Madera LLC Pacific Ethanol Madera Delaware Pacific Ethanol Holding Co. LLC Pacific Ethanol Holding Co. Delaware Pacific Ethanol Imperial, LLC Pacific Ethanol Imperial Delaware Pacific Ethanol Stockton LLC Pacific Ethanol Stockton Delaware Pacific Ethanol Columbia, LLC Pacific Ethanol Columbia Delaware Pacific Ethanol Magic Valley, LLC Pacific Ethanol Magic Valley Delaware Pacific Ethanol Plymouth, LLC Pacific Ethanol Plymouth Delaware Stockton Ethanol Receiving Company, LLC Stockton Ethanol Receiving Company Delaware
